

Exhibit 10.2

THIS NOTE HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES ADMINISTRATOR OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”). THIS NOTE IS SUBJECT TO THE TERMS OF A NOTE
PURCHASE AGREEMENT DATED AS OF JUNE 29, 2007 AND MAY NOT BE TRANSFERRED OR SOLD
EXCEPT AS PROVIDED THEREIN AND AS PERMITTED UNDER THE ACT PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.



NEOPROBE CORPORATION


10% CONVERTIBLE NOTE DUE JULY 8, 2008 
 

$1,000,000.00
July 3, 2007



FOR VALUE RECEIVED, the undersigned, NEOPROBE CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware hereby promises to pay to David C. Bupp, Cynthia B. Gochoco, and Walter
H. Bupp, as joint tenants with right of survivorship, or their registered
assigns, the principal sum of $1,000,000.00 on July 8, 2008, with interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
balance thereof at the rate of 10.0% per annum from the date hereof, payable
quarterly in arrears, on the last day of each calendar quarter, commencing with
the calendar quarter next succeeding the date hereof, until the principal hereof
shall have become due and payable.


Payments of principal of, and interest on this Note are to be made in lawful
money of the United States of America at the address of the holder of this Note
provided for receipt of notices under the Note Purchase Agreement referred to
below or, at the option of the holder of this Note, in immediately available
funds at any bank or other financial institution capable of receiving
immediately available funds designated by the holder of this Note.


This Note has been issued pursuant, and is subject, to an 10% Convertible Note
Purchase Agreement, dated as of July 3, 2007, as the same may be amended,
modified or supplemented from time to time in accordance with the terms thereof,
between the Company and the Purchaser named therein (the “Note Purchase
Agreement”) and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, (a) to have agreed to all of the terms
of the Note Purchase Agreement and other agreements referenced therein, and (b)
to have made the representations and warranties set forth in Sections 4.2
through 4.8 of the Note Purchase Agreement.


This Note may be prepaid at any time prior to maturity in whole or in part
without premium or penalty, upon ten (10) days prior written notice to the
Holder.


If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price and with the effect provided in the Note
Purchase Agreement.


This Note is convertible into shares of Common Stock of the Company, on the
terms and subject to the conditions set forth in the Note Purchase Agreement.
 
Page 1 of 2 pages

--------------------------------------------------------------------------------




This Note will be construed and enforced in accordance with and governed by the
laws of the State of Ohio, without reference to principles of conflicts of law.
Any controversy, claim or dispute arising out of or relating to this Note or the
breach, termination, enforceability or validity of this Note, including the
determination of the scope or applicability of the agreement to arbitrate set
forth in this paragraph shall be determined exclusively by binding arbitration
in the City of Columbus, Ohio. The arbitration shall be governed by the rules
and procedures of the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules and its Supplementary Procedures for Large, Complex
Disputes; provided that persons eligible to be selected as arbitrators shall be
limited to attorneys-at-law each of whom (a) is on the AAA’s Large, Complex Case
Panel or a Center for Public Resources (“CPR”) Panel of Distinguished Neutrals,
or has professional credentials comparable to those of the attorneys listed on
such AAA and CPR Panels, and (b) has actively practiced law (in private or
corporate practice or as a member of the judiciary) for at least 15 years in the
State of Ohio concentrating in either general commercial litigation or general
corporate and commercial matters. Any arbitration proceeding shall be before one
arbitrator mutually agreed to by the parties to such proceeding (who shall have
the credentials set forth above) or, if the parties are unable to agree to the
arbitrator within 15 business days of the initiation of the arbitration
proceedings, then by the AAA. No provision of, nor the exercise of any rights
under, this paragraph shall limit the right of any party to request and obtain
from a court of competent jurisdiction in the State of Ohio, County of Franklin
(which shall have exclusive jurisdiction for purposes of this paragraph) before,
during or after the pendency of any arbitration, provisional or ancillary
remedies and relief including injunctive or mandatory relief or the appointment
of a receiver. The institution and maintenance of an action or judicial
proceeding for, or pursuit of, provisional or ancillary remedies shall not
constitute a waiver of the right of any party, even if it is the plaintiff, to
submit the dispute to arbitration if such party would otherwise have such right.
Each of the parties hereby submits unconditionally to the exclusive jurisdiction
of the state and federal courts located in the County of Franklin, State of Ohio
for purposes of this provision, waives objection to the venue of any proceeding
in any such court or that any such court provides an inconvenient forum and
consents to the service of process upon it in connection with any proceeding
instituted under this paragraph in the same manner as provided for the giving of
notice under the Note Purchase Agreement. Judgment upon the award rendered may
be entered in any court having jurisdiction. The parties hereby expressly
consent to the nonexclusive jurisdiction of the state and federal courts
situated in the County of Franklin, State of Ohio for this purpose and waive
objection to the venue of any proceeding in such court or that such court
provides an inconvenient forum. The arbitrator shall have the power to award
recovery of all costs (including attorneys’ fees, administrative fees,
arbitrators' fees and court costs) to the prevailing party. The arbitrator shall
not have power, by award or otherwise, to vary any of the provisions of this
Note.
 

       
NEOPROBE CORPORATION
 
   
   
  By   /s/ Brent L. Larson  

--------------------------------------------------------------------------------

Brent L. Larson,  
Vice President of Finance

 
 
Page 2 of 2 pages

--------------------------------------------------------------------------------

